Citation Nr: 0917785	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-38 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from February 1969 to 
September 1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 decision by the RO 
which, in part, granted service connection for PTSD and 
assigned a 30 percent evaluation; effective from April 18, 
2005, the date of receipt of the Veteran's claim.  38 C.F.R. 
§ 3.400(b)(2) (2008).  

In July 2007, the Board denied, in part, the Veteran's claim 
for an evaluation in excess of 30 percent for PTSD, and he 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  In October 
2008, the Court granted a Joint Motion for Partial Remand and 
vacated the July 2007 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.  


REMAND

As a result of the Order of the Court, the Board has been 
directed to undertake appropriate action consistent with the 
Joint Motion for Partial Remand.  

In the Joint Motion, it was argued that VA did not assist the 
Veteran in the development of his claim under the Veterans 
Claims Assistance Act of 2000 (VCAA).  Specifically, that VA 
did not inform the Veteran of the evidence that he could 
submit to substantiate his claim for an increased rating for 
his service-connected PTSD under the holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

The Joint Remand, notwithstanding, the Board notes that the 
question of whether the holding in Vazquez-Flores applies to 
downstream issues, vis-à-vis, cases involving an original 
claim whereby service connection is granted and the claimant 
disagreed with the initial rating assigned, has been 
addressed previously by the Court.  

Under VCAA, the VA is required to notify a claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Parenthetically, the Board notes that the 
revised regulations governing VA's notice duty under 38 
C.F.R. § 3.159(b)(1); effective May 30, 2008, removed the 
portion of the regulation which required VA to request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).  

In the instant case, the VCAA duty to notify was satisfied by 
way of a letter sent to the Veteran April 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate his 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence, and that he should provide all relevant 
evidence pertaining to his claim.  Thus, VA had complied 
substantially with the duty to assist under 38 C.F.R. § 3.159 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held, in part, that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  

In the January 2007 decision, the Board conceded that the 
Veteran was not provided with the criteria for a higher 
rating prior to the initial adjudication.  However, the Board 
found that this was not prejudicial to him because he was 
subsequently provided with the appropriate rating criteria, 
the claim was readjudicated, and a statement of the case 
(SOC) was promulgated in September 2005.  Thus, the Board 
concluded that the failure to provide pre-adjudication notice 
of the criteria for a higher rating was not prejudicial to 
the Veteran because he was afforded a meaningful opportunity 
to participate in the adjudication of his claim.  

Furthermore, subsequent to the Board decision, but prior to 
the Joint Motion for remand, a decision by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that an SOC or supplemental statement of the case (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Thus, the case law on the question of VA's duty to notify a 
claimant in cases of original claims of service connection 
concerning downstream issues under 38 U.S.C.A. § 5103(a) and 
Vazquez-Flores, has been well settled.  See also Veterans 
Benefits Administration Fast Letter 08-26 (Sept. 16, 2008).  
Nonetheless, the Board is constrained to comply with the 
Order of the Court in this case.  

As the appeal must be remanded on other grounds, and the most 
recent VA examination is more than three years old, the 
Veteran should be scheduled for another VA psychiatric 
examination to determine the current severity of his service-
connected PTSD.  VA is required to afford the Veteran a 
contemporaneous VA examination.  See Palczewski v. Nicholson, 
21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); see also VAOPGCPREC 11-95 (1995).

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  The AMC should send the Veteran and 
his attorney a corrective VCAA notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed for an increased rating 
for PTSD, including the notification 
requirements and development procedures 
per Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

2.  The AMC should take appropriate steps 
to contact the Veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his PTSD 
since November 2005.  After securing the 
necessary releases, the AMC should 
attempt to obtain copies of all medical 
records from the identified treatment 
sources not already of record, and 
associate them with the claims folder.  
If records cannot be obtained, this 
should be noted in the claims folder, and 
the Veteran should be notified and so 
advised.  

3.  The Veteran should be afforded a VA 
psychiatric examination in order to 
determine the current severity of his 
service-connected PTSD.  All indicated 
tests and studies are to be performed.  
The claims folder should be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  The examiner should describe 
the findings in detail and in accordance 
with the applicable rating criteria, and 
provide a complete rationale for all 
opinions and conclusions; any opinion 
should be supported by reference to 
specific medical records on file.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The Veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

5.  After the requested development has 
been completed, the claim must be 
readjudicated based on all the evidence 
of record, all governing legal authority, 
including the VCAA and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the Veteran and his 
attorney must be furnished an 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

